SHIVERS, Chief Judge.
The employer/carrier appeal a workers’ compensation order requiring them to pay the outstanding and future medical bills of Dr. Suarez. In his order, the Judge of Compensation Claims (JCC) stated “I find, based upon a written stipulation between the parties, that Dr. Suarez was previously authorized by the carrier to provide the claimant with future medical treatment and care.” Despite claimant’s urging, the JCC’s basis for finding Dr. Suarez authorized is not independent of the attempted settlement agreement.
This court’s reversal of Clark v. Diamond Restaurant, 564 So.2d 1201 (Fla. 1st DCA 1990) in effect, dissolved the parties’ attempted settlement agreement and rendered its terms binding on no one. Since the JCC’s order is founded on that agreement, it too must be reversed.
JOANOS and MINER, JJ., concur.